                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Lindsay Demaree
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         6    demareel@ballardspahr.com
                                                                                                                         7 Attorneys for Mortgage Electronic
                                                                                                                           Registration Systems, Inc.
                                                                                                                         8

                                                                                                                         9

                                                                                                                         10                             UNITED STATES DISTRICT COURT
                                                                                                                         11                                      DISTRICT OF NEVADA
                                                                                                                         12   JPMORGAN CHASE BANK, N.A.,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                              Case No.: 2:17-cv-00321-GMN-EJY
                                                                                                                         13                         Plaintiff,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                     STIPULATION AND ORDER TO
                                                                                                                         14   vs.                                    1) DISCLAIM MORTGAGE
                                                                                                                                                                     ELECTRONIC REGISTRATION
                                                                                                                         15   SFR INVESTMENTS POOL 1, LLC, a Nevada SYSTEMS, INC.’S (“MERS”)
                                                                                                                              limited liability company; SEVEN HILLS INTEREST IN DEEDS OF
                                                                                                                         16   MASTER COMMUNITY ASSOCIATION, a        TRUST, AND 2) DISMISS ALL
                                                                                                                              Nevada non-profit corporation; and     CLAIMS AGAINST MERS WITH
                                                                                                                         17   VENANCIO H. REYES, JR., an individual, PREJUDICE
                                                                                                                         18                         Defendants.
                                                                                                                         19
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                                         20   limited liability company
                                                                                                                         21          Counter-Claimant/Cross-Claimant,
                                                                                                                         22   vs.
                                                                                                                         23   JPMORGAN CHASE BANK, N.A.;
                                                                                                                              MORTGAGE ELECTRONIC REGISTRATION
                                                                                                                         24   SYSTEMS, INC. AS NOMINEE
                                                                                                                              BENEFICIARY FOR COUNTRYWIDE
                                                                                                                         25   HOME LOANS, INC., a New York
                                                                                                                              corporation; REAL TIME RESOLUTIONS,
                                                                                                                         26   INC.,
                                                                                                                         27          Counter/Third-Party/Cross-Defendants.
                                                                                                                         28


                                                                                                                              DMWEST #36865124 v2
                                                                                                                         1           Pursuant to Local Rules LR IA 6-2 and LR 7-1, Third Party Defendant

                                                                                                                         2    Mortgage Electronic Registration System, Inc. (“MERS”) and Defendant/Cross-

                                                                                                                         3    Claimant/Third-Party Plaintiff SFR Investment Pool 1, LLC (“SFR”) (collectively, the

                                                                                                                         4    Parties”),through their respective attorneys, stipulate as follows:

                                                                                                                         5           1.      This action concerns title to real property commonly known as 1259

                                                                                                                         6                   Panini Drive, Henderson, NV 89052; Parcel No. 191-01-116-015 (the

                                                                                                                         7                   “Property”).

                                                                                                                         8           2.      MERS disclaims any interest in that certain “Deed of Trust” recorded

                                                                                                                         9                   against the Property in the Official Records of Clark County, Nevada as

                                                                                                                         10                  Instrument Number 20050728-0004446 (the “First Deed of Trust”).

                                                                                                                         11          3.      MERS disclaims any interest in that certain “Deed of Trust” recorded

                                                                                                                         12                  against the Property in the Official Records of Clark County, Nevada as
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                  Instrument Number 20050728-0004447 (the “Second Deed of Trust”).
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14          4.      In consideration of MERS disclaiming its interest in the First Deed of

                                                                                                                         15                  Trust and Second Deed of Trust, SFR dismisses with prejudice all

                                                                                                                         16                  claims against MERS in this case.

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19                                 [Continued on following page.]
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                                                                         2
                                                                                                                              DMWEST #36865124 v2
                                                                                                                         1           5.      Each party shall bear its own attorneys’ fees and costs.

                                                                                                                         2           Dated: October 2, 2019

                                                                                                                         3    BALLARD SPAHR LLP                               KIM GILBERT EBRON
                                                                                                                         4
                                                                                                                              By: /s/ Lindsay Demaree                         By: /s/ Diana S. Ebron
                                                                                                                         5       Abran E. Vigil                                  Diana S. Ebron
                                                                                                                                 Nevada Bar No. 7548                             Nevada Bar No. 10580
                                                                                                                         6       Lindsay Demaree                                 Jacqueline A. Gilbert
                                                                                                                                 Nevada Bar No. 11949                            Nevada Bar No. 10593
                                                                                                                         7       1980 Festival Plaza Drive, Suite 900            Karen Hanks
                                                                                                                                 Las Vegas, Nevada 89135                         Nevada Bar No. 9578
                                                                                                                         8                                                       7625 Dean Martin Dr., Suite 110
                                                                                                                              Attorneys for Mortgage Electronic                  Las Vegas, Nevada 89014
                                                                                                                         9    Registration Systems, Inc.
                                                                                                                                                                              Attorneys for SFR Investments
                                                                                                                         10                                                   Pool 1, LLC
                                                                                                                         11   IT IS SO ORDERED:
                                                                                                                         12   Dated this __
                                                                                                                                         3 day of October, 2019
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                          Gloria M. Navarro, District Judge
                                                                                                                         14
                                                                                                                                                                          United States District Court
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                                                                          3
                                                                                                                              DMWEST #36865124 v2
